In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated October 30, 1997, which granted the motion by the defendant Marvin Stein for summary judgment dismissing the complaint insofar as asserted against him, on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The affirmed report of an orthopedist, Dr. Leon Sultan, which the defendant Marvin Stein submitted in support of his motion, made out a prima facie case that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d) . The evidence which the plaintiff submitted in opposition to the motion failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to the existence of a serious injury. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.